      Case 7:19-cv-02367-PMH-PED Document 126 Filed 08/13/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


BLACK ROCK TRUCK GROUP, INC. FKA
NEW ENGLAND TRUCK SALES AND
SERVICE, INC,

                   Plainliff/Counter-Defendant,       Court No: 2019-CV-2367-PMH
V.




HARRY TARASEEWICZ and JOSEPH
TARASIEWICZ

                    Defendants/Counler-Piaintiffs.



                                                  ORDER

        Pursuant to the Court's prior order requiring Plaintiff Black Rock Truck Group, Inc. ("Plaintiff)

to make the 2016 and/or 2019 computcr(s)ofMaUhew McConnell available for inspection by the parties'


experts {see June 25, 2020 Minute Entry), it is HEREBY ORDERED:

        1. The parties shall engage in an inspection of Mr. McConneiPs 2019 laptop computer and

email account (mmcconnell@blackrocktritck.coiTi) pursuant to the protocol described in the July 8, 2020


email of forensic analyst Lee Ncubccker attached hereto as Exhibit A.

        2. Pursuant to Rule 502(d) of the Federal Rules of Evidence, disclosure of any information


or documents to either of the parties' experts in accordance with the above-mentioned protocol or

subsequent forensic inspections agreed to by the parties shall not constitute a waiver of any applicable


attorney-client privilege or work product protection, whether in this proceeding or any other federal or


state proceeding

SO ORDERED.

DATED: White Plains, I^w York


                                                                        TE. DAVISON
                                                        UNITED STATES MAGISTRATE JUDGE
Case 7:19-cv-02367-PMH-PED Document 126 Filed 08/13/20 Page 2 of 4
                Case 7:19-cv-02367-PMH-PED Document 126 Filed 08/13/20 Page 3 of 4



Ramses Jalalpour

From: Lee Neubecker <iee@enigmaforensics.conn>
Sent: Wednesday, July 8, 2020 11:32 AM
To: Ramses Jalalpour; Victor J. Pioii; alyke@zcclawfirm.com; gduhl@zcclawfirm,coin
Cc: Evan Fuest; John Muir; Gregory M. Cancilla; Kathy Hurley
Subject: Re; Black Rock Truck Matter



Dear Counselors,

The foilowing is a recap of the proposed protocol Evan Fuest and I agreed to and g summary of the relevant details pertaining to what
data has been coliected thus far. Evan informed me yesterday that he would begin preparing the data for shipment pending
confirmation of the proposed protocol by each party's counsel,

Our joint summary anc( proposal follows:

Evan Fuest performed the collection of emails from the Office 365 cloud server for the account: •'!nl :,..: :'>'.i'i:)! :.;•.?.; •:':='' .;;;:. using
the Microsoft Office 365 compSJance export function, it is Evan's understanding that the ("blackrocktruck.com") email was previously
hosted under Rackspace and subsequently migrated to Microsoft's Office 365 platform. To the extent that any emaii may exist in
Rackspace under the custodian's account, none has been collected or searched directly from Rackspace. Evan performed a query for
all data that existed in the named user's ("Office 365") mailbox. He exported a!i data including both indexed and unindexed data. The
entire user mailbox was exported as a 12GB PST emali container using the sole date filter of Aprii 1 st, 2015 through the date of
coilection June 12th, 2020.

With regard to the 12GB PSTcoHected, we propose that Evan will attest to his method ofcoilection described herein and perform the
foilowing search and production.

The phrase "give Amber a call" will be used to search and export a subset PST container showing any and all responsive emails, sent
items, drafts, deleted items or other. If any emaii item contains that phrase in part as an attachment or a forwarded Item, or oEher
fragment, the entire email and attachment will be produced with parent and children intact.

Enigma Forensics will receive this production via a secure cioud share.

With regard to the Forensic image Evan's colleague made of the HP Pro Book Laptop Model 430G2 Serial Number 5CD7172DPC, the
forensic image will be shipped to Enigma Forensics at the address below. Also included with the shipment will be any chain of custody
intake documentation.

Enigma Forensics will not provide any user generated content to any party other than the producing party's expert and their
counsel. Should any new material documents that relate.to the email at issue be discovered, Enigma Forensics will first provide those
materials to the producing party's counsel and will allow for 5 business days before releasing any such documents to Johnson & Bell,
except if the producing party's counse! files a written emaiied objection to such production first provided to producing party's
counsel. An objection must be filed within 5 business days of receipt. If an objection is made by the producing party's counsel, the
attorneys and their experts wil! attempt to resolve the objections by phone. Otherwise, no further production of materials will occur to
Johnson & Be!i without an order of the court requiring such production.

Dear Evan,


Piease confirm when we may expect to receive the materials.
Counselors,
Please confirm you have no objections to our Joint proposal.

Thanks,

Lee Neubecker


On Man, Jul 6, 2020 at 3:52 PM Gregory M. Cancilia <&c^nciila@rvminc,c_qm>"wrote:


 Hi Lee, Evan would be the one joining the call. How about 1PM EST?
                   Case 7:19-cv-02367-PMH-PED Document 126 Filed 08/13/20 Page 4 of 4




 Gregory M, CandHa
 Director of Forensics
 RVIVi Lnl('!ipii!.t.">, liii:




 I Rcancilla@rvminc,com
 !' 440-884-7560 SVI 216-965-8111 Support 866-696-1540

 fiViVi;', a wi>s)itin siwn/'i'i 'm!l,n'u't.<i, \~efs.^'st'(i by thf Wos'rwn's fiy^/oci'i ^nf'erpi'i^e tMatiuna! Councii (WliFNC).

 Follow us on iinkt'iilit & {witU:i,




 From: Lee Neubecker <iee@enigmaforensics.com>
 Sent: Monday, July 6, 2020 4:45 PM
 To: Gregory M, Cancilla <RC3rta\\a@rvm\nc.co^^
 Subject: Black Rock Truck Matter




 Dear Gregory, Would you or one of your colleagues be available to discuss our next steps with the Black Rock
 Truck Matter sometime tomorrow morning or afternoon? Please suggest a few time options that work for you and
 will reply to confirm. Thanks, Lee Neubecker, CISSP President & CEO Enigma Forensics, Inc.
 httDS://EniamaForensics.com 53 W. Jackson Blvd., Suite 304 Chicago, IL 60604 Main: 312-668-0333 Direct: 312-
 668-0331 Mobile: 773-209-4700 lee.neubecker(a)eniqmaforensics.com Computer Forensics - Data AnalytEcs -
 Cyber Security Readiness & Response - Online identity Investigations Check out my security blog at
 httj3s;//leeneubeckercom




Lee Neubecker/ CISSP
President &CEO
Enigma Forensics, Inc.
https://EnifimaForensics.com
53 W. Jackson Blvd,, Suite 304
Chicago, IL 60604
Main: 312-668-0333
Direct: 312-668-0331
Mobile: 773-209-4700
I e. e. 0. e u becke [-@ e n igm a fo rensics.com
Computer Forensics - Cyber Security Readiness & Response - Online Identity investigations
Check out my security blog at https://leeneubecker.com
